tcmemo_2009_217 united_states tax_court alphonse mourad petitioner v commissioner of internal revenue respondent docket no 18038-05l filed date alphonse mourad pro_se louise r forbes for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with a levy to collect unpaid income_tax with respect to petitioner’s 1unless otherwise noted section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure and taxable years respondent concedes that petitioner is entitled to challenge the underlying tax_liability for those years findings_of_fact some of the facts have been stipulated and are so found petitioner resided in massachusetts when he filed the petition petitioner was the sole shareholder of v m management inc v m management an s_corporation from and at all relevant times thereafter v m management owned and operated a 275-unit apartment complex known as mandela apartments in roxbury massachusetts on date v m management filed a petition for reorganization pursuant to chapter of the u s bankruptcy code in the u s bankruptcy court for the district of massachusetts in boston the bankruptcy court appointed an independent_trustee the bankruptcy trustee to administer the reorganization on date the bankruptcy court confirmed a plan_of_reorganization the crux of which involved selling mandela apartments and its related property on date the bankruptcy trustee sold mandela apartments and its related property by means of an installment_sale in the 2v m management’s corporate_income_tax returns list the sale of mandela apartments and related property such as appliances on several different forms installment_sale income for continued bankruptcy trustee and a limited_partnership were coapplicants on a low-income_housing tax_credit application seeking to secure low-income_housing tax_credits for mandela apartments in subsequent years the trustee intended to syndicate the tax_credits to provide the funds to make payments to v m management’s creditors the bankruptcy trustee prepared and filed forms 1120s u s income_tax return for an s_corporation on behalf of v m management for taxable years through v m management’s income_tax returns for each of those years reported income from the installment_sale v m management did not claim any low- income housing tax_credits on its income_tax returns for any of the years through petitioner received an extension for filing his income_tax return for his taxable_year until date petitioner filed an income_tax return for that respondent received on date petitioner reported a dollar_figure income_tax_liability on his return but made no payment on date respondent assessed the reported dollar_figure tax continued convenience we refer to the sale of mandela apartments and related property in the singular throughout this opinion 3in connection with the redetermination of petitioner’s federal_income_tax liability the court_of_appeals for the first circuit found that the credits had been awarded to the mandela apartments’ new owners in 387_f3d_27 1st cir affg 121_tc_1 liability as well as additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and dollar_figure of interest petitioner filed an income_tax return for his taxable_year that was received by respondent on date petitioner reported adjusted_gross_income of dollar_figure and a tax_liability of dollar_figure on the return respondent adjusted petitioner’s reported tax_liability downward to dollar_figure and on date assessed that amount as well as additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and interest of dollar_figure respondent issued petitioner a notice_of_deficiency for his taxable_year and petitioner filed a tax_court petition in response thereto in this court issued its opinion in 121_tc_1 the court in mourad sustained respondent’s deficiency determination for petitioner’s taxable_year in doing so the court determined inter alia that petitioner was not entitled to claim low-income_housing tax_credits in the court’s decision was affirmed by the court_of_appeals for the first circuit 387_f3d_27 1st cir on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for petitioner’s and taxable years petitioner timely requested a hearing and a telephone conference was conducted on date the only issues petitioner raised during the hearing were challenges to the underlying tax_liabilities respondent issued petitioner a notice_of_determination sustaining the proposed levy on date and petitioner timely filed a petition in response thereto i background opinion sec_6331 authorizes the secretary to levy upon property and property rights of any person liable for taxes taxpayer who fails to pay those taxes after notice_and_demand for payment is made sec_6331 provides that the levy authorized by sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before levy sec_6330 further requires that the notice advise the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a hearing if a hearing is requested the hearing is to be conducted by an officer_or_employee of the commissioner’s appeals_office with no prior involvement with respect to the unpaid tax at issue sec_6330 the appeals officer shall at the hearing obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 amounts reported as due on the taxpayer’s original return may also be challenged 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer challenges to the underlying tax_liability by the taxpayer where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 with respect to determinations made before date we have jurisdiction to review the appeals office’s determination where we have jurisdiction over the type of tax 4pursuant to the pension_protection_act of publaw_109_280 120_stat_1019 this court has exclusive jurisdiction to review determinations under sec_6330 effective for determinations made after the date which is days after the date date of enactment or date involved in the case sec_6330 see 122_tc_287 generally we consider only those issues that the taxpayer raised during the sec_6330 hearing 129_tc_107 118_tc_488 however the appeals officer’s mandated verification under sec_6330 that the requirements of any applicable law or administrative procedure have been met is subject_to review without regard to a challenge by the taxpayer at the hearing hoyle v commissioner t c ___ where it is properly at issue we review the underlying tax_liability de novo the appeals officer’s determinations concerning collection matters are reviewed for abuse_of_discretion see eg 114_tc_176 ii challenges to the underlying tax_liability the parties agree that petitioner did not receive a notice_of_deficiency or otherwise have an opportunity to dispute his underlying tax_liabilities for and therefore the underlying tax_liabilities for and are properly at issue see montgomery v commissioner supra and we review them de novo petitioner bears the burden of proving that the 5however as discussed infra petitioner is collaterally estopped from contesting certain issues affecting his underlying continued underlying tax_liabilities are incorrect see rule a 290_us_111 however under sec_7491 the commissioner bears the burden of production with respect to the additions to tax in order to meet that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose the relevant addition 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving error in the determination including evidence of reasonable_cause or other exculpatory factors id pincite a taxable_year petitioner reported a dollar_figure income_tax_liability on his return but made no payments toward the liability petitioner’s only challenge to the liability is his claim that he is entitled to an investment_interest expense continued tax_liability for 6petitioner failed to cooperate with respondent in preparing this case for trial including by his own admission spurning respondent’s counsel’s requests for information and meetings until the day before trial consequently petitioner is not entitled to any shift in the burden_of_proof with respect to the underlying tax_liabilities see sec_7491 and b see also eg connors v commissioner tcmemo_2006_239 affd 277_fedappx_122 2d cir krohn v commissioner tcmemo_2005_145 lopez v commissioner tcmemo_2003_142 affd on this issue without published opinion 116_fedappx_546 5th cir carryforward from his taxable_year to reduce the liability a noncorporate taxpayer may deduct investment_interest for any taxable_year only to the extent of any net_investment_income sec_163 any amount not allowed as a deduction because of sec_163 may be carried forward to succeeding taxable years sec_163 petitioner reported no investment_income on his return which could be offset by an investment_interest expense carryforward and petitioner has adduced no evidence in this proceeding that he had such investment_income in in sum petitioner has not shown that his underlying tax_liability for as reported on his return should be adjusted to account for an investment_interest expense carryforward accordingly the assessment of the amounts reported as due on the return was proper with respect to the addition_to_tax under sec_6651 that section provides for an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the due_date of the return including extensions unless the failure to 7we note however that petitioner attached a form_4952 investment_interest expense deduction to his return claiming an investment_interest expense of dollar_figure which he intended to carry forward to petitioner was allowed to carry forward and deduct a dollar_figure investment_interest expense in his taxable_year see mourad v commissioner t c pincite n file is due to reasonable_cause and not due to willful neglect respondent introduced a form_4340 certificate of assessments payments and other specified matters for petitioner’s taxable_year which records that petitioner received an extension until date to file his return and that petitioner actually filed his return on date petitioner reported sufficient income on his return to obligate him to file an income_tax return for that year see sec_6012 accordingly respondent has met his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax petitioner presented no evidence of reasonable_cause for his failure to timely file his return and we consequently conclude that the assessment of the sec_6651 addition_to_tax for was proper with respect to the addition_to_tax under sec_6651 that section provides for an addition_to_tax for a taxpayer’s failure to timely pay any amount shown as tax on an income_tax return unless such failure is due to reasonable_cause and not due to willful neglect we have found no error in the underlying tax_liability for and the form_4340 for records that petitioner failed to pay the tax reported on his return accordingly respondent has met his burden of production with respect to the sec_6651 addition_to_tax as petitioner has adduced no evidence indicating that his failure to pay the tax was due to reasonable_cause and not due to willful neglect the assessment of the sec_6651 addition_to_tax was proper b taxable_year petitioner filed his return for on date attached to the return was a schedule_k-1 form_1120s shareholder’s share of income credits deductions etc from v m management the return reported adjusted_gross_income of dollar_figure and a tax_liability of dollar_figure the amount listed as a net sec_1231 gain on the schedule_k-1 from v m management respondent reduced this liability to dollar_figure pursuant to sec_6213 notwithstanding the position he took on the return petitioner argues that he should not be taxed on passthrough income earned by his s_corporation while it was in chapter bankruptcy reorganization he contends that the bankruptcy trustee was the real owner of v m management when its assets were sold and that he was no longer the actual owner of v m management in petitioner further argues that the assets of v m management were sold in and he should therefore have no income from v m management in petitioner argues in the alternative that if he is liable for taxes in from the sale 8petitioner has made no claim_for_abatement or otherwise disputed the interest assessed with respect to the tax_liability of v m management’s assets then he should be entitled to offset the tax with low-income_housing credits petitioner has previously argued to this court that v m management’s bankruptcy filing caused him to cease to be obligated for v m management’s tax_liability petitioner’s argument was considered and rejected by this court and the court_of_appeals for the first circuit see 121_tc_1 affd 387_f3d_27 1st cir in mourad we held that the filing of a bankruptcy petition for reorganization neither terminates an s corporation’s tax status nor creates a separate taxable entity petitioner’s argument that v m management’s bankruptcy proceeding extinguished his obligation for v m management’s taxes is therefore incorrect petitioner was the sole shareholder of v m management an s_corporation when its assets were sold in and any installment_sale income passed through to petitioner see sec_1366 v m management reported the sale of its assets on its corporate_income_tax returns for and as an installment_sale with installment_sale income in each of those 9as this court observed in mourad v commissioner t c pincite there is no unfairness in taxing petitioner on his passthrough income from v m management while the corporation is in bankruptcy given petitioner’s receipt of prior tax benefits from v m management’s s_corporation status and the reduction of petitioner’s taxable_income from v m management’s depreciation_deductions years see generally sec_453 v m management’s return reported the installment_sale gain for that year as dollar_figure all of which was listed on the schedule_k-1 issued to petitioner for that year petitioner attached a copy of the schedule_k-1 to his return but reported the dollar_figure of installment_sale gain as his tax due for the year respondent adjusted the reported liability downward pursuant to the math error procedures of sec_6213 petitioner’s contention that he could not have had income from v m management in because the sale occurred in is contradicted by v m management’s returns petitioner has demonstrated no error in v m management’s reporting of its income or in respondent’s adjustment of petitioner’s tax_liability petitioner alternatively argues that he should be allowed to offset any_tax for by means of low-income_housing credits that the bankruptcy trustee secured for mandela apartments sec_38 provides for a general_business_credit which includes a low-income_housing_credit under sec_42 sec_39 provides rules under which an unused sec_38 credit may be carried back or forward to other taxable years under sec_42 an owner of a qualified_low-income_building is allowed to claim a low-income_housing_credit for any year only if and to the extent that the owner receives a housing_credit allocation from a state or local housing_credit_agency sec_42 d the credit allocation is deemed made when part i of form_8609 low-income_housing_credit allocation certification is completed and signed by an authorized officer of the housing_credit_agency sec_1_42-1t e temporary income_tax regs fed reg date further to be eligible for the credit a taxpayer is required to file a completed form_8609 and a form_8586 low-income_housing_credit with his return for each year the credit is claimed sec_1 1t h temporary income_tax regs fed reg date dollar_figure petitioner has not demonstrated his entitlement to a low- income housing_credit for v m management sold mandela apartments on date so v m management was not an owner of mandela apartments in thus the only way petitioner could be entitled to offset his tax with a low- income housing_credit attributable to the mandela apartments would be if he were entitled to carry forward a credit from or from an earlier year in which v m management owned mandela apartments in 121_tc_1 this court considered petitioner’s income_tax_liability for including 10as applicable for these requirements were contained in sec_1_42-1t temporary income_tax regs fed reg date effective date the temporary_regulation was replaced with sec_1_42-1 income_tax regs t d 2004_1_cb_523 his claim that he was entitled to a low-income_housing_credit for that year and determined that he was not entitled to any such credit the issue of petitioner’s entitlement to a low-income_housing_credit for was fully litigated and resolved in that case and petitioner is therefore precluded from relitigating it when an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive to a subsequent action between the parties whether on the same or a different claim restatement judgment sec_2d sec_27 see also 440_us_147 the court’s determination that petitioner was not entitled to the credit for was a necessary component of the court’s determination of petitioner’s tax_liability in mourad and this court’s decision in that case is a valid and final judgment affirmed on this issue on appeal thus collateral estoppel11 bars petitioner from claiming that he was entitled to a low- income housing_credit in dollar_figure 11respondent has made no claim that sec_6330 limits the issues petitioner may raise and we therefore do not consider the applicability of that section 12petitioner attached to his posttrial brief a date letter that petitioner apparently believes shows that low- income housing credits were awarded to mandela apartments in notwithstanding the court_of_appeals finding that the credits were awarded in see supra note material attached to posttrial briefs is not competent evidence rule b evans continued with respect to years before petitioner has neither claimed nor introduced any evidence showing that he was entitled to low-income_housing credits for any pre-1997 year this precludes any demonstration that petitioner was entitled to a carryforward of a low-income_housing tax_credit from an earlier year to under section dollar_figure we therefore conclude that petitioner is not entitled to offset his tax by means of a low-income_housing_credit accordingly the assessment of the tax was proper with respect to the addition_to_tax under sec_6651 respondent introduced a form_4340 for petitioner’s taxable_year which recorded that petitioner filed hi sec_12 continued v commissioner 48_tc_704 affd per curiam 413_f2d_1047 9th cir hoang v commissioner tcmemo_2006_47 the letter was not offered as evidence at trial and is hearsay in any event because the issue of petitioner’s entitlement to low-income_housing credits in was litigated in 121_tc_1 petitioner is collaterally estopped from further contesting the issue in this proceeding the letter petitioner would have us consider was written before the decision in 387_f3d_27 1st cir and thus would not prevent the operation of collateral_estoppel see 69_tc_762 13in mourad v commissioner t c pincite this court also found that v m management never claimed low-income_housing tax_credits for or and that petitioner did not file a return for since petitioner makes no claim in this proceeding that he is entitled to low-income_housing tax_credit carryforwards from those years we find it unnecessary to decide whether he is collaterally estopped from doing so return on date the form_4340 does not indicate that petitioner had been granted an extension to file his return in the absence of any other evidence we conclude the return was due on date see sec_6072 petitioner’s income was sufficient to obligate him to file an income_tax return for that year see sec_6012 accordingly respondent has met his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax petitioner presented no evidence of reasonable_cause for his failure to timely file his return and we consequently conclude that respondent’s assessment of the sec_6651 addition_to_tax was appropriate petitioner’s return showed dollar_figure as the tax due respondent reduced that amount to dollar_figure and computed an addition_to_tax under sec_6651 on the lesser amount the form_4340 for petitioner’s tax_year shows that he failed to pay any_tax with respect to accordingly respondent has met his burden of production with respect to the sec_6651 addition_to_tax as petitioner has adduced no evidence indicating that his failure to pay the tax was due to reasonable_cause and not due to willful neglect we conclude that respondent’s assessment of the sec_6651 addition_to_tax was appropriatedollar_figure iii other requirements petitioner did not raise any issues at his hearing other than the underlying tax_liabilities the appeals officer verified that the requirements of applicable law and administrative procedure had been met through the examination of computer records he further took into account whether the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive that necessary see sec_6330 petitioner has identified no specific infirmities in the foregoing not heretofore addressed which would suggest any abuse_of_discretion by the appeals officer we therefore hold that respondent may proceed with the levy that is the subject of the notice_of_determination at issue to reflect the foregoing decision will be entered for respondent 14petitioner has made no claim_for_abatement or otherwise disputed the interest assessed with respect to the tax_liability
